Title: From Benjamin Franklin to Deborah Franklin, 21 January 1758
From: Franklin, Benjamin
To: Franklin, Deborah



My Dear Child,
London, January 21, 1758.
Mr. Lorimer, a friend who is going over to General Abercromby, to assist him as a secretary, called on me just now, to acquaint me that he is on the point of setting out. I seize a minute or two just to let you know we are well, that is, I am well, compared to what I have been during a great part of the time since my arrival, and I hope with the spring to recover my full strength. Billy is quite hearty and presents his duty, love, &c.
I have wrote to you by several opportunities, lately, and particularly one long letter of two sheets, which I hope will come to hand, as it contained, a full answer to a number of yours, received during my illness, and I have no copy of it.
I begin to think I shall hardly be able to return before this time twelve months. I am for doing effectually what I came about; and I find it requires both time and patience. You may think perhaps, that I can find many amusements here to pass the time agreeable. ’Tis true, the regard and friendship I meet with from persons of worth, and the conversation of ingenious men, give me no small pleasure; but at this time of life, domestic comforts afford the most solid satisfaction, and my uneasiness at being absent from my family, and longing desire to be with them, make me often sigh in the midst of cheerful company.
My love to my dear Sally. I confide in you the care of her and her education; I promise myself the pleasure of finding her much improved at my return.
While I am writing, three letters came in, one from Mr. Hall, one from Rhoads, another from Dr. Bond, but none from you: they are by way of Bristol. I must send this away immediately, lest Mr. Lorimer should be gone. My respects to those gentlemen, to whom I shall write, and to my other friends by Mr. Ralph’s vessel, which sails next week. I am, Your ever loving husband,
B. Franklin.


PS. When you write to Boston, give my love to sister Jenney—as I have not often time to write to her. If you please you may send her the inclosed little picture.
B.F.

